Citation Nr: 1533714	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  11-00 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 20 percent for mild, Grade I acromioclavicular separation, right side.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from February 1983 to August 1983 and from March 1985 to October 1990.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

On the Veteran's substantive appeal dated January 2011, he requested a hearing before a Veterans Law Judge.  However, he cancelled his hearing request in October 2011.  Accordingly, his request for a hearing is considered to be withdrawn and his claim will be reviewed based on the evidence of record.  See 38 C.F.R. 
§ 20.704(e) (2014).

The record reveals that the Veteran's claim for entitlement to an increased disability rating for the right shoulder disability was readjudicated by a March 2012 rating decision wherein the RO increased the disability evaluation for the service-connected right shoulder disability from 10 percent to 20 percent disabling with an effective date of December 9, 2008.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's right shoulder disability has been manifested by impairment of the clavicle as well as functional impairment resulting in pain and limitation of motion with no neurological impairment.  Even when including such functional impairment due to pain, limitation of right shoulder motion to 25 degrees or less from the side has not been shown.  




CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent for mild, Grade I acromioclavicular separation, right side have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5200-5203 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to a disability rating in excess of 20 percent for his right shoulder disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  In letters mailed to the Veteran in January, July, and November 2009, VA satisfied this duty.  Although the July and November 2009 VCAA letters were provided after the initial adjudication of the claim, the Board finds that the Veteran has not been prejudiced by the timing of these letters.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim in the November 2010 statement of the case (SOC) and March 2012 supplemental statement of the case (SSOC).  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had these VCAA notice letters been provided at an earlier time.

VA also has a duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  Here, reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, Social Security Administration (SSA) records, and postservice VA treatment records.  

Additionally, the Veteran was afforded VA examinations in February 2009, October 2010, November 2011, and December 2011.  The VA examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's right shoulder disability under the appropriate diagnostic criteria.  The Board concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2014); see also Barr v.  Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate]. 

The Board observes that the VA examiner who examined the Veteran in October 2010 noted that the Veteran's claims folder was not available and reviewed.  Further, the VA examiners who examined the Veteran in February 2009 and November 2011 did not specifically note whether the Veteran's claims folder was available and reviewed.  In any event, the absence of the claims folder did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include his complaints of symptoms associated with her right shoulder disability.  Examinations were then performed that addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and assistance provisions of the law, and that no further action need be undertaken on the Veteran's behalf.

Accordingly, the Board will proceed to a decision.

Higher evaluation for right shoulder disability

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes identify the various disabilities.  38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The evaluation of the same disability under various diagnoses is to be avoided.  Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability which are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  "Staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service- connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

38 C.F.R. §§ 4.40, 4.45 and 4.59 require the Board to consider a veteran's pain, swelling, weakness, and excess fatigability when determining the appropriate evaluation for a disability using the limitation of motion diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Normal ranges of motion of the shoulder are flexion (forward elevation) from zero degrees to 180 degrees, abduction from zero degrees to 180 degrees, external rotation from zero degrees to 90 degrees, and internal rotation from zero degrees to 90 degrees.  38 C.F.R. § 4.71, Plate I.

Diagnostic Code 5200 provides that ankylosis of the scapulohumeral articulation is to be rated as follows: favorable ankylosis, with abduction to 60 degrees, can reach mouth and head, 30 percent for the major shoulder and 20 percent for the minor shoulder; intermediate ankylosis, between favorable and unfavorable, 40 percent for the major shoulder and 30 percent for the minor shoulder; unfavorable ankylosis, abduction limited to 25 degrees from side, 50 percent for the major shoulder and 40 percent for the minor shoulder.  A Note provides that the scapula and humerus move as one piece.  38 C.F.R. § 4.71a.  

Diagnostic Code 5201 provides that limitation of motion of the arm at the shoulder level is rated 20 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm midway between the side and shoulder level is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder; limitation of motion of the arm to 25 degrees from the side is rated as 40 percent for the major shoulder and 30 percent for the minor shoulder.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5202 provides ratings for other impairment of the humerus. Malunion of the humerus with moderate deformity is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; malunion of the humerus with marked deformity is rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Recurrent dislocations of the humerus at the scapulohumeral joint, with infrequent episodes, and guarding of movement only at the shoulder level, are rated as 20 percent for the major shoulder and 20 percent for the minor shoulder; recurrent dislocations of the humerus at the scapulohumeral joint, with frequent episodes and guarding of all arm movements, are rated as 30 percent for the major shoulder and 20 percent for the minor shoulder.  Fibrous union of the humerus is rated as 50 percent for the major shoulder and 40 percent for the minor shoulder.  Nonunion of humerus (false flail joint) is rated as 60 percent for the major shoulder and 50 percent for the minor shoulder.  Loss of head of the humerus (flail shoulder) is rated as 80 percent for the major shoulder and 70 percent for the minor shoulder.  38 C.F.R. § 4.71a.

Diagnostic Code 5203 provides ratings for other impairment of the clavicle or scapula.  Malunion of the clavicle or scapula is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder.  Nonunion of the clavicle or scapula without loose movement is rated as 10 percent for the major shoulder and 10 percent for the minor shoulder; nonunion of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Dislocation of the clavicle or scapula with loose movement is rated as 20 percent for the major shoulder and 20 percent for the minor shoulder.  Diagnostic Code 5203 provides an alternative rating based on impairment of function of the contiguous joint.  38 C.F.R. § 4.71a.

As an initial matter, the Board observes that the Veteran has reported that he is ambidextrous, although he has also reported at other times that he is right hand dominant.  See, e.g., the February 2009 and November 2011 VA examination reports.  The Board will resolve the benefit of the doubt in his favor and consider his right hand as his dominant (major) hand.  

The Veteran was afforded a VA examination in February 2009.  He complained of right shoulder pain that was present all day every day.  He reported the pain to be 10/10 in intensity, and he experienced occasional locking, instability, and swelling.  He had significant worsening of the pain with overhead activity.  He also reported that he worked in commercial sales, and while he had severe  pain at work, he could do his job appropriately.  He denied flare-ups and his activities of daily living being affected.  He did not use assistive devices.

Upon examination, the VA examiner reported range of motion testing revealing abduction to 160 degrees, flexion to 170 degrees, external rotation to 80 degrees, and internal rotation to 60 degrees all of which were with end-of-range pain.  He was not able to do repetitive range of motion testing without change in the range of motion level of pain.  Therefore, the range of motion was not additionally limited following repetitive use.  However, he had severe tenderness to palpation over the right acromioclavicular joint and the right subacromial bursa region.  He had a positive impingement sign in the right shoulder.  Otherwise, the shoulder was not warm, red, swollen, and was without crepitus.  The Veteran had normal strength in the right supraspinatus muscle and had a stable shoulder examination.  An X-ray report revealed a glenohumeral density which was most likely secondary to previous trauma.  The examiner diagnosed the Veteran with degenerative joint disease of the right acromioclavicular joint, right acromioclavicular joint separation that was resolved, and right shoulder impingement syndrome.  

The Veteran was provided another VA examination in October 2010.  He continued his complaints of pain, in particular over the anterior and medial aspect of his arm and shoulder which rang down his hand.  He further complained of pain with sleep, overhead motion, subjective instability, and occasional swelling.  He reported that his employment involved him selling heavy equipment and accessories.  His employment affected him at work in that he had to do a lot of lifting and it affected him at home in that he had difficulty with household chores and after he did something around the house, he had pain for days.  He reported flare-ups that occurred 1-2 times a day and lasted from a couple of minutes to up to an hour.  He denied the use of assistive devices.

Upon examination, the VA examiner documented range of motion testing of 130 degrees forward flexion, 110 degrees abduction, 60 degrees external rotation, and internal rotation to T-12.  The examiner further noted that all range of motion testing was maximal and unchanged with repetition.  The Veteran had 5/5 supraspinatus strength with pain with resisted motion.  He had 4/5 external rotation and 5/5 internal rotation and abduction.  He had positive drop arm with negative Hawkins, negative acromioclavicular joint tenderness to palpation, and no tenderness in the biceps.  He had tenderness over the lateral acromion.  An X-ray report revealed acromioclavicular joint arthropathy with some degenerative changes to the greater tuberosity.  An MRI of the right shoulder revealed full thickness supraspinatus tear with some degeneration of the infraspinatus and subscapularis.  The examiner diagnosed the Veteran with full thickness rotator cuff tear with early rotator cuff arthropathy and acromioclavicular joint arthropathy.  

The Veteran attended an informal conference meeting with RO personnel in October 2011, at which time he agreed to report for another VA examination.  He was thereafter afforded a VA examination in November 2011.  He reported flare-ups manifested by difficulty lifting his right arm, overhead action, and sleep disruption.  In regard to his employment, he had extreme difficulty lifting the right arm, and he missed days of work due to shoulder pain.

Upon examination, range of motion testing revealed flexion to 70 degrees with pain at 70 degrees and abduction to 60 degrees with pain at 60 degrees.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no additional limitation of motion.  The examiner noted functional impairment of the shoulder which was manifested by less movement than normal, weakened movement, and pain on movement.  The Veteran also had localized tenderness or pain on palpation of the joint/soft tissue/ biceps tendon of the right shoulder, although he did not evidence guarding.  Muscle strength testing revealed 5/5 abduction and 4/5 flexion.  The Veteran did not have ankylosis of the glenohumeral articulation (shoulder joint).  Additionally, Hawkins' impingement, empty-can, external rotation/infraspinatus strength, and lift-off subscapularis testing were all positive.  Although there was a history of mechanical symptoms, there was no history of recurrent dislocation of the glenohumeral (scapulohumeral) joint.  Crank apprehension and relocation testing was negative.  The examiner noted acromioclavicular arthritis and tenderness on palpation of the acromioclavicular joint.  Cross-body adduction testing was positive.  The examiner also noted a July 2010 MRI revealing degenerative joint disease of the acromiclavicular and glenohumeral joints of the shoulder.      

The Board notes that VA treatment records document the Veteran's treatment for his right shoulder.  A December 2008 record notes his report of palpation of the clavicle including sternoclavicular and acromioclavlicular joints without tenderness; the acromion and subacromial space, the bicipital groove, the scapular spine and adjacent musculature.  There was no weakness of external rotation and midarc abduction.  December 2011 and March 2012 records also document his treatment for right shoulder pain. 

The Veteran's right shoulder disability is currently rated as 20 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5203 [impairment of clavicle or scapula].  Under Diagnostic Code 5203, a maximum 20 percent disability rating is warranted for dislocation of the clavicle or scapula.  As the Veteran is currently in receipt of a 20 percent disability rating, the Board will consider whether other Diagnostic Codes pertaining to impairment of the shoulder and arm are applicable to the Veteran's case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case.").

The Board has considered whether Diagnostic Code 5200 could provide for a higher evaluation.  However, despite the painful motion noted on examination, the Veteran's left shoulder is obviously not ankylosed, nor does the painful motion result in such a degree of limitation as to render his impairment akin to ankylosis.  Consequently, the Board concludes that Diagnostic Code 5200 cannot be used to substantiate a higher evaluation.      

The Board will next consider Diagnostic Code 5201.  Along these lines, the Board acknowledges that the Veteran's right shoulder disability is manifested by painful motion.  The Board notes the Veteran's complaints of flare-ups and interference in daily activities and employment due to his right shoulder disability, and has also considered the provisions of 38 C.F.R. § 4.40 and 4.45 (2014).  See DeLuca, supra.  However, the pertinent evidence outlined above clearly does not demonstrate findings that warrant an evaluation in excess of 20 percent under this Diagnostic Code.  In particular, range of motion testing conducted during the most recent VA examination in November 2011, which specifically included pain on limitation of motion, indicated right shoulder flexion up to 70 degrees with pain at 70 degrees and abduction to 60 degrees with pain at 60 degrees.  Three repetitions of range of motion were conducted with identical results.  Similarly, range of motion testing conducted during the October 2010 VA examination revealed forward flexion to 130 degrees and abduction to 110 degrees, and all range of motion testing was maximal and unchanged with repetition.  Moreover, the February 2009 VA examiner indicated forward flexion to 170 degrees and abduction to 160 degrees with end-of-range pain and no additional limitation of motion on repetition.  There are no medical findings contrary to the VA examiners.  The Board is therefore unable to identify any clinical findings that would warrant an increased evaluation under Diagnostic Code 5201 even with consideration of 38 C.F.R. § 4.40 and 4.45.  The Board further finds that the current 20 percent rating adequately compensates the Veteran for any functional impairment attributable to his right shoulder disability.  See 38 C.F.R. §§ 4.41, 4.10 (2014).  Thus, an evaluation in excess of 20 percent is not warranted thereunder.

The Board has also considered the application of Diagnostic Code 5202.  In this case, the competent and probative evidence does not demonstrate impairment of the humerus.  Indeed, the November 2011 VA examiner specifically reported no history of recurrent dislocation of the glenohumeral (scapulohumeral) joint.  There are no medical findings to the contrary.  As such, an increased rating is not warranted under Diagnostic Code 5202.  

The Board has also considered the applicability of other diagnostic codes for rating this disability, but finds that no other diagnostic code provides a basis for higher rating.  

In light of the foregoing, the Board finds that a disability rating in excess of 20 percent is not warranted for the Veteran's right shoulder disability.  Moreover, as his symptoms have been relatively consistent throughout the period under consideration, the Board finds that "staged ratings" are not warranted.  Hart, supra.

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2014); see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2014); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The Board notes that during a VA examination dated December 2011, the Veteran reported that he has had pain that came from the cervical spine and spread down the right upper extremity which became a burning feeling in the fingertips of all fingers of the right hand.  Further, if he squeezed his right hand, like holding a cellular phone, he experienced numbness on the right hand.  

However, the competent and probative evidence of record does not reflect that the Veteran's neurological symptoms are manifestations of the right shoulder disability.  In this regard, the December 2011 VA examiner reported upon examination that there was no distal muscle atrophy, although compressing the right ulnar nerve at the elbow produced a local pain, nonradiating.  Further, compression of the right median nerve did not produce any pain, and there was good strength on the muscles of the forearm and hand.  Deep tendon reflexes were hypoactive, although there were symmetrical in both upper extremities.  Also, on sensory examination, there was decreased sensation to light touch and pinprick in the entire right upper extremity as compared to the left, and that included the skin over the right trapezius muscle as compared to the left trapezius.  Moreover, the Veteran turning his head to the left reproduced the pain going from the cervical spine through the entire right upper extremity.  Pertinently, after examination of the Veteran and consideration of his complaints, the VA examiner concluded that there is no peripheral nerve condition related to the Veteran's right shoulder disability.  On the contrary, the VA examiner indicated that the Veteran should consult with a neurologist to rule out a cervical radiculopathy as it is a nerve condition coming from the cervical spine.  

The Board observes that there is no medical opinion contrary to the December 2011 VA examiner.  The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence that his right shoulder disability is manifested by neurological impairment.  The Board finds that the Veteran as a lay person is not competent to associate any of these claimed disabilities to his right shoulder disability.  That is, the Veteran is not competent to opine on matters such as the manifestations of his right shoulder disability.  Such opinion requires specific medical training in the field of neurology and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of neurology sufficient to render medical opinions, the Board must find that his contention with regard to manifestations of his right shoulder disability involving neurological impairment to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1) (2014) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As such, the statements offered by the Veteran in support of his own claim are not competent evidence of manifestations of his right shoulder disability.  

Accordingly, the Board finds that the competent and probative evidence of record is against a finding that the Veteran's neurological impairment is a manifestation of his right shoulder disability.  Based on this record, the Board finds that a separate rating for neurological impairment is not warranted.   

The Board additionally notes that although the Veteran has been diagnosed with degenerative joint disease of the right acromioclavicular joint, this disease manifests in right shoulder pain based on identified symptomatology.  Accordingly, separately rating the diagnosis would amount to prohibited pyramiding.  See 38 C.F.R. § 4.14 (2014) [the evaluation of the same disability under various diagnoses is to be avoided].

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right shoulder disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

In that regard, during the appellate time period the Veteran's right shoulder disability symptoms are primarily pain and limitation of motion.  These are the types of symptoms contemplated in the current assigned rating.  Thus, the Veteran's schedular rating under this Diagnostic Code is adequate to fully compensate him for this disability.
The Board also notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In this case, however, the Veteran's right shoulder disability is his only service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  Therefore, referral for consideration of an extraschedular evaluation is not warranted. 

The Board further notes that the Veteran has not contended, nor does the evidence otherwise show, that his right shoulder disability has caused loss of use of body part such that referral of a claim for special monthly compensation is warranted.  Indeed, the competent and probative evidence shows that he continues to function, albeit in a limited capacity, with consideration of this disability.

In denying the Veteran's claim for an increased rating, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board acknowledges the Veteran's report that he has had to miss some time from work due to the right shoulder disability.  See, e.g., the November 2011 VA examination report.  However, the evidence of record does not show, and the Veteran has not asserted, that his right shoulder disability prevents him from securing and following substantially gainful employment.  Accordingly, the Board concludes that the issue of TDIU has not been raised in this case.  





ORDER

Entitlement to a disability rating in excess of 20 percent for mild, Grade I acromioclavicular separation, right side is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


